DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-7, 13-16, 19, 28-33, 35 and 38-44 are rejected under 35 U.S.C. 103 as being unpatentable over Islam (US 20120088503) in view of Zhang (US 20120309391) further in view of Vare (US 20050233705 A) furthermore Gong (US 20130053036). 

Regarding claim 1 and 28, Islam teaches a wireless user equipment (UE) device, comprising:

a processing element (a processor 17 Fig. 3) operably coupled to the radio,
wherein the radio and the processing element are configured to:
initiate a public land mobile network (PLMN) search (Fig. 1; “The method begins at block 1-1 with the mobile device scanning for a network”);
determine one or more mobile country codes (MCCs) corresponding to a current location of the UE (Fig. 1; [0034] “Upon finding a network, the mobile device obtains network identification information for the network at block 1-3.” [0031] “The network identification information may for example include MCC”);
determine one or more frequencies, frequency bands associated with the one or more MCCs (Islam teaches [0045] “ At this point, the mobile device commences scanning for a CDMA network.  The mobile device looks up the frequency blocks that are barred for the current country code (MCC=310) and refrains from searching those frequency blocks. ” Fig. 2 Step 2-3 discloses “refrain from scanning the frequency that is barred, or scanning the at least one frequency that is barred only after searching other possible frequencies”); and
perform a targeted frequency search on the determined one or more frequencies with the one or more MCCs (Islam teaches [0045] “ At this point, the mobile device commences scanning for a CDMA network.  The mobile device looks up the frequency blocks that are barred for the current country code (MCC=310) and refrains from searching those frequency blocks.” Fig. 2 Step 2-3 discloses “refrain from scanning the 
Islam implicitly teaches "determine one or more frequencies associated with the one or more MCCs” (Islam teaches [0045] “The mobile device looks up the frequency blocks that are barred for the current country code (MCC=310) and refrains from searching those frequency blocks” [0046] “The method continues at block 2-3 with continuing scanning for a network that uses a radio access technology other than the at least one radio access technology that is barred”)
However, for completeness, Zhang is also added to show the explicit teaching of determining the one or more frequencies that are associated with the MCC.  ([0051] “pre-stored with a table that lists each MCC and associated PLMNs. Generally, these associations may be determined based on e.g., business consideration, network input, user input, etc.” [0052] “The UE searches for the highest priority PLMN based on the retrieved information (step 308). For example, such information may include relevant frequency bands.” Thus Islam teach the UE searches the frequency bands associated with associated MCC.)  
Furthermore, Zhang teaches “wherein to perform the targeted search the radio and the processing element are further configured to: determine whether the plurality of PLMNs associated with the one or more MCCs have been acquired as a result of the targeted frequency search; (Zhang [0045] “once the UE has identified one or more PLMNs associated with the determined MCC, the UE searches for each of the identified PLMNs”
Zhang implicitly terminating the targeted search but does not explicitly teach the step of terminating the targeted search.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Zhang’s teaching to terminate the search process in order to minimizing wasting bandwidth and resource.
However, to expedite prosecution, Vare is cited to show the explicit teaching of “terminate the targeted frequency search early when the plurality of PLMNs (other networks) have been found as a result of the targeted frequency search, even if at least one of the determined one or more frequencies has not yet been searched” (Figure 5, [0087] “step S20, where it is determined if all the existing signals, as identified in other_network_descriptor, have been found. If so, signal scan is terminated at step S6.” [0118] If the number of available other networks is signalled, the scanning can be terminated as soon as the signalled number of other networks are found and in such case it is not necessary to scan the whole frequency band (in this example 474-858 MHz).
Therefore, it would have been obvious for one of ordinary skill in the art before the filing date of the invention to modify said references of scanning the targeted PLMNs associated with the MCCs to include Vare’s teaching of terminating the search once all the targeted and associated PLMNs have been found because this termination of scanning the remaining frequencies would save resources and time.

Islam further teaches the amended limitations, “terminate the targeted frequency search upon exhaustion when all of the determined one or more frequencies has been searched, wherein if the targeted frequency search is terminated upon exhaustion because all of the determined one or more frequencies has been searched, the radio and the processing element are further configured to perform a band search”. (Fig. 2 Step 2-3 discloses “refrain from scanning the frequency that is barred, or scanning the at least one frequency that is barred only after searching other possible frequencies”).
Regarding the limitation, both Zhang and Islam teach “determine a preferred search order in which to perform a targeted frequency search” (Zhang [0044] the mobile device further prioritizes its search within the identified one or more networks.  For example, within the subset of PLMNs available within any single country; [0045] “once the UE has identified one or more PLMNs a ssociated with the determined MCC, the UE searches for each of the identified PLMNs” ;[0052] “The UE searches for the highest priority PLMN based on the retrieved information (step 308). For example, such information may include relevant frequency bands., Islam, Zhang, Vare and Gong teach the UE searches the frequency bands associated with appropriate networks; Islam [0056] “a list ordering scheme or associated logic may be provided with the device whereby a particular priority order is imposed on the various network lists.”)  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to search based on a particular criteria, such as MCC, associated with the PLMN to narrow the search list and thus minimize and speed up search time.
However, Zhang and Islam do not explicitly teach “wherein the preferred search order prioritizes a radio access technology (RAT) associated with a wideband system over a second RAT associated with a narrowband system”.
In an analogous art, Gong teaches the preferred search order prioritizes a radio access technology (RAT) associated with a wideband system over a second RAT associated with a narrowband system” (See Fig. 4 which has the following priority: 1st LTE; 2. UMTS; 3 GSM. Therefore, LTE is associated with a wideband (10MHz) which is a wider band than UMTS (5MHz) and also wider than GSM (200KHz)).  Thus the wider band RAT has a higher priority/preference).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Islam, Zhang and Vare‘s teaching of searching for the networks to also include Gong’s teaching of prioritizing RAT with wideband system over the narrowband so that higher data rate can be achieved.)
As Islam and Zhang teaches the targeted frequency search and Gong teaches the preferred search order of preferring wideband over narrowband, the combination of 


Regarding claim 4, Islam, Zhang, Vare and Gong teach the UE device of claim 1, wherein terminating the targeted PLMN search after identifying the one or more PLMNs associated with the one or more MCCs are identified prevents the UE from further searching on the determined one or more frequencies, frequency bands, or RATs (Islam, Step 1-5 Fig. 1; After the mobile device attempts to access the network at block 1-5, then the process ends which means no further searching is occurring.)


Regarding claim 5 and 29, Islam, Zhang, Vare and Gong teach the UE device of claim 1, wherein the radio and the processing element are further configured to:
determine a preferred search order in which to perform the targeted PLMN search, wherein the preferred search order prioritizes the determined one or more frequencies, frequency bands, or RATs, wherein the radio and the processing element are further configured to perform the targeted PLMN search according to the preferred search order (Zhang, [0052] “The UE searches for the highest priority PLMN based on the retrieved information (step 308). For example, such information may include relevant frequency bands., Islam, Zhang, Vare and Gong teach the UE searches the frequency bands associated with appropriate networks; Islam [0056] “a list ordering scheme or associated logic may be provided with the priority order is imposed on the various network lists.”)

Regarding claim 30, Islam, Zhang, Vare and Gong teach the UE device of claim 1, wherein the radio and the processing element are further configured to: obtain information indicating that the one or more frequencies, frequency bands, or RATs associated with the one or more MCCs are associated with the one or more MCCs from a server (Islam [0028] “A multi-mode mobile device may have "black-list" network information, typically configured by a service provider or network operator, which restricts the networks and associated RATs the mobile device is allowed to access.”; [0051] FIG. 4 shows an exemplary database structure that may be provisioned at a network node (e.g., a home network node.. from which network list information may be selectively downloaded to the wireless device for purposes of the present disclosure.”).

Regarding claim 13, it has similar limitations as claim 1 and thus is rejected for the same reasons as claim 1.

Regarding claim 14, Islam, Zhang, Vare and Gong teach the method of claim 13, wherein the PLMN search targeting information is location related (Islam, step 1-6 and 1-7 shows the searching of the network is based on MCC of the current location).

claim 15, Islam, Zhang, Vare and Gong teach the method of claim 13, wherein the PLMN search targeting information comprises one or more mobile country codes (MCCs) corresponding to a location of the UE (Islam, step 1-6 and 1-7 shows the searching of the network is based on MCC of the current location).

Regarding claim 16, Islam, Zhang, Vare and Gong teach the method of claim 15, wherein the PLMN search targeting information further comprises information regarding one or more of:
carriers known to operate in countries represented by the one or more MCCs (Islam, step 1-6 and 1-7 shows the searching of the network is based on MCC of the current location);
frequencies deployed by carriers known to operate in countries represented by the one or more MCCs;
RATs known to be deployed in countries represented by the one or more MCCs; frequency bands known to be deployed in countries represented by the one or more MCCs (Zhang [0052] “The UE searches for the highest priority PLMN based on the retrieved information (step 308). For example, such information may include relevant frequency bands, Islam, Zhang, Vare and Gong teach the UE searches the frequency bands associated with appropriate networks.)  

Regarding claim 17, Islam, Zhang, Vare and Gong teach the method of claim 13, wherein performing the targeted PLMN search comprises searching only Zhang [0052] “The UE searches for the highest priority PLMN based on the retrieved information (step 308). For example, such information may include relevant frequency bands, Islam, Zhang, Vare and Gong teach the UE searches the frequency bands associated with appropriate networks)  and/or RATs known to be deployed in countries represented by the one or more MCCs.

Regarding claim 18, Islam, Zhang, Vare and Gong teach the method of claim 13, wherein performing the targeted PLMN search further comprises: determining that PLMNs corresponding to all carriers known to operate in countries represented by the one or more MCCs have been acquired; and aborting further search based on said determining (Islam, step 1-5 and then end.).

Regarding claim 19, Islam, Zhang, Vare and Gong teach the method of claim 13, the method further comprising: receiving the PLMN search targeting information from a server (Islam [0028] “A multi-mode mobile device may have "black-list" network information, typically configured by a service provider or network operator, which restricts the networks and associated RATs the mobile device is allowed to access.”; [0051] FIG. 4 shows an exemplary database structure that may be provisioned at a network node (e.g., a home network node.. from which network list information may be selectively ).

Regarding claim 31 and 35, Islam, Zhang, Vare and Gong teach the method of the apparatus of claim 30, wherein the obtained information is generated by the server based on crowd-sourced information harvesting (The obtained information occurring at a server is irrelevant to the claimed apparatus since the claim is directed toward the apparatus.)

Regarding claim 38, the combination of Islam, Zhang, Vare and Gong teach apparatus of claim 28, wherein to terminate the targeted PLMN search, the apparatus is further configured to terminate the targeted PLMN search even if at least one of the one or more frequencies, frequency bands, or RATs associated with the one or more MCCs have been searched (Islam teaches search at least one PLMN [0045,0046], Zhang teaches searching each/all the identified PLMNs which means at least one of the PLMN is searched. [0045]; Fig. 2 Step 2-3 discloses “refrain from scanning the frequency that is barred, or scanning the at least one frequency that is barred only after searching other possible frequencies”).

Regarding claim 39, the combination of Islam, Zhang, Vare and Gong teach the apparatus of claim 28, wherein the band search includes the at least one of the one or more frequencies that is unsearched (Islam teaches [0045] “Furthermore, as a result of finding a network with MCC=310 the mobile device can determine that there are entries for both UMTS and GSM that are relevant to its current location.  At this point, the mobile device commences scanning for a CDMA network.  The mobile device looks up the frequency blocks that are barred for the current country code (MCC=310) and refrains from searching those frequency blocks. ” Fig. 2 Step 2-3 discloses “refrain from scanning the frequency that is barred, or scanning the at least one frequency that is barred only after searching other possible frequencies”).

Regarding claim 40, the combination of Islam, Zhang, Vare and Gong teach the apparatus of claim 28, wherein the band search excludes at least one frequency searched during the targeted frequency search (Islam teaches [0045] “Furthermore, as a result of finding a network with MCC=310 the mobile device can determine that there are entries for both UMTS and GSM that are relevant to its current location.  At this point, the mobile device commences scanning for a CDMA network.  The mobile device looks up the frequency blocks that are barred for the current country code (MCC=310) and refrains from searching those frequency blocks. ” Fig. 2 Step 2-3 discloses “refrain from scanning the frequency that is barred, or scanning the at least one frequency that is barred only after searching other possible frequencies”).

Regarding claim 41, the combination of Islam, Zhang, Vare and Gong teach the method of claim 13, wherein the band search excludes at least one frequency searched during the targeted frequency search or the relevant band search and a plurality of radio access technologies (Islam teaches [0045] “Furthermore, as a result of finding a network with MCC=310 the mobile device can determine that there are entries for both UMTS and GSM that are relevant to its current location.  At this point, the mobile device commences scanning for a CDMA network.  The mobile device looks up the frequency blocks that are barred for the current country code (MCC=310) and refrains from searching those frequency blocks. ” Fig. 2 Step 2-3 discloses “refrain from scanning the frequency that is barred, or scanning the at least one frequency that is barred only after searching other possible frequencies”; see also [0046]).

Regarding claim 42, the combination of Islam, Zhang, Vare and Gong teach the method of claim 13, wherein the band search includes the at least one of the one or more frequencies that has not yet been searched and a plurality of radio access technologies (Islam teaches [0045] “Furthermore, as a result of finding a network with MCC=310 the mobile device can determine that there are entries for both UMTS and GSM that are relevant to its current location.  At this point, the mobile device commences scanning for a CDMA network.  The mobile device looks up the frequency blocks that are barred for the current country code (MCC=310) and refrains from searching those frequency blocks. ” Fig. 2 Step 2-3 discloses “refrain from scanning the frequency that is barred, or scanning the at least one frequency that is barred only after searching other possible frequencies”, see also [0046]).

Regarding claim 43, the combination of Islam, Zhang, Vare and Gong teach the UE device of claim 1, wherein the band search excludes at least one frequency searched during targeted frequency search (Islam teaches [0045] “Furthermore, as a result of finding a network with MCC=310 the mobile device can determine that there are entries for both UMTS and GSM that are relevant to its current location.  At this point, the mobile device commences scanning for a CDMA network.  The mobile device looks up the frequency blocks that are barred for the current country code (MCC=310) and refrains from searching those frequency blocks. ” Fig. 2 Step 2-3 discloses “refrain from scanning the frequency that is barred, or scanning the at least one frequency that is barred only after searching other possible frequencies”).

Regarding claim 44, the combination of Islam, Zhang, Vare and Gong teach the UE device of claim 1, wherein the band search is a relevant band search and is based on one or more frequency bands associated with the one or more MCCs (Zhang, [0052] “The UE searches the frequency bands associated with appropriate networks. By focusing the search criteria, the UE minimizes the amount of searching required to identify an appropriate PLMN…the foregoing embodiment describes using the MCC to quickly narrow the UE's PLMN search criteria” or Islam [0045]  “the mobile device finds a GSM network with MCC=310 in the 1940-1950 MHz block…when the mobile device performs CDMA searching, it can refrain from searching in the 1930-1950 MHz band.”) 
wherein the radio and the processing element are further configured to: terminate the relevant frequency search early if the plurality of PLMNs associated with the one or more MCCs have been found as a result of the relevant band search in combination with the targeted frequency search, even if at least one of the one or more frequency associated with the one or more MCCs has not yet been searched (Vare, Figure 5, [0087] “step S20, where it is determined if all the existing signals, as identified in other_network_descriptor, have been found. If so, signal scan is terminated at step S6.” [0118] If the number of available other networks is signalled, the scanning can be terminated as soon as the signalled number of other networks are found and in such case it is not necessary to scan the whole frequency band (in this example 474-858 MHz); Zhang [0045] “once the UE has identified one or more PLMNs associated with the determined MCC, the UE searches for each of the identified PLMNs”).  Vare teaches he concept of terminating frequency search early but does not explicitly teach the terminating the band search early. However, Islam teaches the concept of scanning for either both frequency (frequency block based) and bands (band based [0036]).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to apply Vare’s teaching early termination to Islam’s teaching of band search so that the band search process can be optimized by reducing the battery consumption and time. 
Claims 7 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islam, Zhang, Vare and Gong further in view of Walley (US 20110018761)
Regarding claim 7 and 33, Islam, Zhang, Vare and Gong teach the UE device of claim 1, except wherein the radio and the processing element are configured to determine the one or more MCCs corresponding to the current location of the UE based on one or more of: terrestrial broadcast information, wherein terrestrial broadcast information comprises FM radio broadcast or television broadcast.  In an analogous art, Walley teaches MCC corresponding to the current location of the UE based on terrestrial broadcast information comprises FM radio broadcast or television broadcast ([0025] “The FM radio station 160 may be operable to communicate FM radio frequency signals comprising FM audio and/or FM data to FM-capable mobile devices such as the multi-standard mobile device 110a. The FM radio frequency signals may comprise GNSS assistance data acquired from, for example, an assistance GNSS server. The FM radio frequency signals may comprise specific time and/or location related information” [0016] “The extracted GNSS satellite reference information may comprise, a Mobile Country Code (MCC)”, [0057]).  Therefore, it would have been obvious for one of ordinary skill in the art before the filing date to modify said references to include the teaching of encoding the location information/MCC in the radio broadcast signal in order to provide useful assistance data to location based services using the FM radio signal. 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Islam, Zhang, Vare and Gong in view of Sen (US 20130281085).

Regarding claim 34, Islam, Zhang, Vare and Gong teach the apparatus of claim 28, except wherein the apparatus is configured to determine the one or more MCCs corresponding to the current location of the UE based on a Wi-Fi beacon.  In an analogous art, Sen teaches the apparatus is configured to determine the one or more MCCs corresponding to the current location of the UE based on a Wi-Fi beacon (  [0083] an AP may broadcast location information (e.g., in a beacon), which the UE may be able to receive without actually joining the Wi-Fi network.  Alternatively, the UE may join the Wi-Fi network provided by the access point and acquire the location information via the Wi-Fi network.. the AP may be configured to provide location information which is specifically configured for use by UEs in selecting subscriber identities.  For example, in some embodiments, airport APs (or train station APs, or other transit-locale-oriented APs) may provide mobile country code (MCC) and/or mobile network code (MNC) information for the location in which the AP is located.)  Therefore, it would have been obvious for one of ordinary skill in the art before the filing date of the invention to modify said references to also include well known of receiving location information from Wifi signal to be implemented in the form of MCC to allow the UE quickly and easily determine the current location.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Islam, Zhang, Vare and Gong in view of Swaminathan (US 20150056985).
Regarding claim 37, Islam, Zhang, Vare and Gong teach the method apparatus of claim 28, except wherein the PLMN search comprises a foreground PLMN search.  However, Swaminathan teaches the concept of foreground PLMN ([0119] “In some examples, if a manual PLMN scan request is issued while the UE 100 is in an out-of-service (00S) state, or when the UE 100 is in a limited service state, the corresponding PLMN scans may be performed in the foreground.”)  Therefore, it would have been obvious for one of ordinary skill in the art before the filing date of the invention to modify said references to also include this well known in the art concept of foreground PLMN search is useful when a manual PLMN scan is issued when the UE is out of service.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Islam, Zhang, Vare and Gong in view of Osmo (US 20030157942)
claim 45, Islam, Zhang, Vare and Gong teach the method apparatus of claim 28, except wherein the apparatus is configured to determine the one or more MCCs corresponding to the current location of the UE based on a serving cell of the UE.  In an analogous art, Osmo teaches the apparatus is configured to determine the one or more MCCs corresponding to the current location of the UE based on a serving cell of the UE ([0054] The WTA/WTAI function reads the location parameters such as the MCC, MNC, LAC and cell identity of the serving cell from the mobile station's register.)  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify said references to also include Osmo’s teaching of determine the UE’s location based on the serving cell’s readily available information to conveniently and quickly determine the location.
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Islam, Zhang, Vare and Gong in view of Burgess (US 20090059846)
Regarding claim 46, Islam, Zhang, Vare and Gong teach the method apparatus of claim 28, except wherein the apparatus is configured to determine the one or more MCCs corresponding to the current location of the UE based on a cell detected by the UE.  In an analogous art, Burgess teaches wherein the apparatus is configured to determine the one or more MCCs corresponding to the current location of the UE based on a cell detected by the UE ([0055] “In either case, a neighbor discovery message carries the following information that is communicated to peer basestations in the same geographic area: [0056] cell identity data: MCC”).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify said references to also include Burgess’ teaching of determine the .
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Islam, Zhang, Vare and Gong in view of Thanayankizil US 20160278087
Regarding claim 47, Islam, Zhang, Vare and Gong teach the method apparatus of claim 28, wherein the apparatus is configured to determine the one or more MCCs corresponding to the current location of the UE based on terrestrial broadcast information and a database local or external to the UE comprising information correlating one or more types of location information with one or more MCCs.  In an analogous art, Thanayankizil teaches wherein the apparatus is configured to determine the one or more MCCs corresponding to the current location of the UE based on terrestrial broadcast information and a database local or external to the UE comprising information correlating one or more types of location information with one or more MCCs ([0027]” Upon detecting the cell tower 70 broadcasting the MCC code 310 (United States), the vehicle telematics unit 30 can direct a Wi-Fi module 43 operating the 2.4 GHz band to use channels 1-11. In contrast, if the vehicle telematics unit 30 detected the MCC code 440 (Japan), it could direct the Wi-Fi module 43 to use channels 1-13. In another example, Wi-Fi modules operating in the 5 GHz frequency band can use channel 100 in both the United States and Switzerland.”[0028] the vehicle telematics unit 30 can detect a locally -broadcast MCC and use the lookup table to identify the Wi-Fi module operating conditions for the present location). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify said references to also include Thanayankizil’ teaching .


Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Islam, Zhang, Vare and Gong further in view of Official Notice further in view of Thanayankizil US 20160278087.
Regarding claim 47, Islam, Zhang, Vare and Gong teach the method apparatus of claim 28apparatus of claim 28, except wherein the one or more MCCs corresponding to the current location of the UE comprise a plurality of MCCs, wherein the apparatus is configured to determine the plurality of MCCs.  The examiner takes official notice that it is well known in the art that the one or more MCCs corresponding to the current location of the UE comprise a plurality of MCCs, wherein the apparatus is configured to determine the plurality of MCCs.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify said references to also include the well known teaching of a current location comprises of plurality of MCCs in case of a UE is location near multiple borders.
 However, said references does not teach determine the MCC based on terrestrial broadcast information and a database local or external to the UE comprising information correlating one or more types of location information with one or more MCCs. In an analogous art, teaches the MCC based on terrestrial broadcast information and a database local or external to the UE comprising information correlating one or more types of location information with one or more MCCs (([0027]” Upon detecting the cell tower 70 broadcasting the MCC code 310 (United States), the vehicle telematics unit 30 can direct a Wi-Fi module 43 operating the 2.4 GHz band to use channels 1-11. In contrast, if the vehicle telematics unit 30 detected the MCC code 440 (Japan), it could direct the Wi-Fi module 43 to use channels 1-13. In another example, Wi-Fi modules operating in the 5 GHz frequency band can use channel 100 in both the United States and Switzerland.”[0028] the vehicle telematics unit 30 can detect a locally -broadcast MCC and use the lookup table to identify the Wi-Fi module operating conditions for the present location). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify said references to also include Thanayankizil’ teaching of determine the UE’s location based on the UE’s detected cell’s readily available information to conveniently and quickly determine the location.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-5, 7, 13, 16, 21, 28, 33-34, 37 and 39-48 have been considered but are moot in view of the new ground of rejection.
Applicant argues that no cited prior arts teaches “Networks may be prioritized on such lists in various manners. However, no reference is found of prioritizing a RAT associated with a wideband system over a different RAT associated with a narrowband system, as in claim 1.”
The examiner submits that the newly cited prior art, Gong teaches the newly amended limitation “prioritizing a RAT associated with a wideband system over a different RAT associated with a narrowband system”.

10 
In response, the examiner cited a new reference to show the well known in the art teaching of claim 34. (Sen, US 20130281085; [0083] an AP may broadcast location information (e.g., in a beacon), which the UE may be able to receive without actually joining the Wi-Fi network.  Alternatively, the UE may join the Wi-Fi network provided by the access point and acquire the location information via the Wi-Fi network.  The AP may be configured to provide location information which is specifically configured for use by UEs in selecting subscriber identities.  For example, in some embodiments, airport APs (or train station APs, or other transit-locale-oriented APs) may provide mobile country code (MCC) and/or mobile network code (MNC) information for the location in which the AP is located).
Further, it is considered that this claimed ‘specificity’ must have been well known as applicant’s instant specification fails to enable and describe to one of ordinary skill in the art how such would be accomplished and thus is considered an admission of such.

Citation of Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Martin (US 20120252452 A1) teaches 
[0052] Generally, more recently specified RATs are configured as higher priority over older RATs since it is typical that the newer RAT will enable a higher data rate and/or more services than the older RAT.  It is likely that E-UTRAN offers higher data rates and or more services than UTRAN.  So in an embodiment the higher priority cell may be .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG L LAM whose telephone number is (571)272-6497.  The examiner can normally be reached on Monday -Thursday 9-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Dung Lam/
Examiner, Art Unit 2646


/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646